18-3129
     Li v. Barr
                                                                        BIA
                                                                A095 361 554
                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                             SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 14th day of December, two thousand twenty.
 5
 6   PRESENT:
 7            DEBRA ANN LIVINGSTON,
 8                 Chief Judge,
 9            PIERRE N. LEVAL,
10            RAYMOND J. LOHIER, JR.,
11                 Circuit Judges.
12   _____________________________________
13
14   XIAO BIAO LI,
15            Petitioner,
16
17                v.                                  18-3129
18                                                    NAC
19   WILLIAM P. BARR, UNITED STATES
20   ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:              Anthony Guidice, Fairport, NY.
25
26   FOR RESPONDENT:              Jeffrey Bossert Clark, Acting
27                                Assistant Attorney General; Paul
28                                Fiorino, Senior Litigation
29                                Counsel; Timothy Bo Stanton, Trial
 1                                   Attorney, Office of Immigration
 2                                   Litigation, United States
 3                                   Department of Justice, Washington,
 4                                   DC.
 5
 6       UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED,

 7   AND DECREED that this petition for review of a decision of

 8   the Board of Immigration Appeals (“BIA”) is DENIED.

 9       Petitioner Xiao Biao Li, a native and citizen of the

10   People’s Republic of China, seeks review of a September 26,

11   2018 decision of the BIA denying his motion to reopen his

12   removal proceedings.       In re Xiao Biao Li, No. A095 361 554

13   (B.I.A. Sept. 26, 2018).        We assume the parties’ familiarity

14   with the underlying facts and procedural history.

15       We have reviewed the BIA’s denial of the motion to reopen

16   for abuse of discretion and considered whether its conclusion

17   regarding country conditions is supported by substantial

18   evidence.      See Jian Hui Shao v. Mukasey, 546 F.3d 138, 168–

19   69 (2d Cir. 2008). Li moved to reopen his removal proceedings

20   to reapply for asylum, asserting that China’s treatment of

21   gay men had worsened, the Chinese government would target him

22   because   it    had   learned   that   he   is   gay,   and   changes   in

23   attitudes towards gay people in the United States made it

24   more likely that he would now be granted asylum.

25       It is undisputed that Li’s motion was untimely because

                                        2
 1   he filed it 14 years after the BIA’s 2004 decision affirming

 2   his removal order. See 8 U.S.C. § 1229a(c)(7)(C)(i); 8 C.F.R.

 3   § 1003.2(c)(2).          However, the time limitation for filing a

 4   motion to reopen does not apply if reopening is sought to

 5   apply for asylum and the motion “is based on changed country

 6   conditions arising in the country of nationality . . . , if

 7   such evidence is material and was not available and would not

 8   have    been       discovered      or   presented       at   the     previous

 9   proceeding.”         8   U.S.C.    § 1229a(c)(7)(C)(ii);       see    also    8

10   C.F.R. § 1003.2(c)(3)(ii).              Even if a movant shows that

11   changed conditions exist, the agency may deny the motion if

12   the new evidence does not demonstrate the applicant’s prima

13   facie eligibility for asylum.               See INS v. Abudu, 485 U.S. 94,

14   104–05 (1988); Poradisova v. Gonzales, 420 F.3d 70, 78 (2d

15   Cir. 2005) (concluding that the prima facie standard requires

16   an applicant to show a “‘realistic chance’ that he will be

17   able to establish eligibility” for asylum).                     Substantial

18   evidence supports the BIA’s determination that Li did not

19   establish      a    material      change      in   country   conditions      or

20   demonstrate his prima facie eligibility for asylum.

21          Li   submitted      three    exhibits       to   establish     changed

22   conditions in China.        The BIA reasonably concluded that these


                                             3
 1   exhibits evidenced improved conditions since Li’s removal

 2   hearing, not a material worsening of conditions as required

 3   to excuse the untimely filing. See 8 U.S.C. § 1229a(c)(7)(C);

 4   In re S-Y-G-, 24 I. & N. Dec. 247, 253 (B.I.A. 2007) (“In

 5   determining whether evidence accompanying a motion to reopen

 6   demonstrates a material change in country conditions that

 7   would justify reopening, [the BIA] compare[s] the evidence of

 8   country conditions submitted with the motion to those that

 9   existed at the time of the merits hearing below.”).

10       Li’s     argument        that     changed         attitudes    towards

11   homosexuality     in   the   United       States    warrant   reopening   is

12   unavailing because he was required to show a change in

13   conditions   in   China.      See     8    U.S.C.    § 1229a(c)(7)(C)(ii)

14   (providing that there is no time limit to move for reopening

15   to apply for asylum “based on changed country conditions

16   arising in the country of nationality or the country to which

17   removal has been ordered” (emphasis added)); Shi Liang Lin v.

18   U.S. Dep’t of Justice, 494 F.3d 296, 314 (2d Cir. 2007)

19   (concluding that “a change in United States asylum law does

20   not qualify as a ‘change in circumstances’ sufficient to

21   reopen an asylum case”).        Li also argues that reopening is

22   warranted based on changed personal circumstances, i.e., his


                                           4
 1   “permanent limbo” and deprivation of liberty as a result of

 2   being under an order of supervision for 15 years because China

 3   refuses to issue him a passport to effectuate his removal.

 4   But Li did not submit any evidence that China refused to issue

 5   him a passport, and his order of supervision states only that

 6   the Government is unable to remove him “at this time.”

 7   Certified Administrative Record (“CAR”) at 41.          In any event,

 8   a change in “personal circumstances in the United States”

 9   generally does not excuse the filing deadline for motions to

10   reopen.   Li Yong Zheng v. U.S. Dep’t of Justice, 416 F.3d
11   129, 130–31 (2d Cir. 2005) (emphasis omitted).                While Li

12   contends that a motion to reopen is the only available

13   mechanism to challenge his order of supervision, he may be

14   able to challenge that order by filing a habeas corpus

15   petition under 28 U.S.C. § 2241.      See Demore v. Kim, 538 U.S.
16   510, 516–17 (2003) (concluding that noncitizens may challenge

17   immigration detention under § 2241); Jones v. Cunningham, 371

18 U.S. 236, 243 (1963) (holding that a petitioner remains in

19   custody for habeas purposes while on parole because “it

20   imposes conditions which significantly confine and restrain

21   his freedom”).

22       The   BIA    also   reasonably   concluded   that    Li   did   not


                                      5
 1   establish his prima facie eligibility for asylum.             The basis

 2   for his claim was that China will target him because it now

 3   knows that he is gay.      But Li did not offer any evidence to

 4   support that assertion.      See Jian Hui Shao, 546 F.3d at 157–

 5   58 (“[W]hen a petitioner bears the burden of proof, his

 6   failure    to   adduce   evidence       can   itself    constitute    the

 7   ‘substantial evidence’ necessary to support the agency’s

 8   challenged decision.”); id. at 168 (explaining that movant

 9   carries a “heavy burden” on reopening).                Li’s reliance on

10   Indradjaja v. Holder to argue that he was not required to

11   submit an affidavit to support his claim is misplaced because

12   Indradjaja had other evidence to support her claim.            737 F.3d
13   212, 219 (2d Cir. 2013).          And contrary to Li’s contention

14   that China’s knowledge of his homosexuality is irrelevant

15   because his sexuality is an immutable characteristic, such

16   knowledge is central to his claim that China will target him

17   for persecution as a gay man.       Finally, to the extent that Li

18   contends the BIA erred in finding that sexual orientation is

19   not a particular social group, the BIA never made such a

20   finding;   to   the   contrary,    it    specifically     assumed    Li’s

21   “membership in a [particular social group] consisting of

22   homosexuals.”    CAR at 4.


                                         6
1       For the foregoing reasons, the petition for review is

2   DENIED.   All pending motions and applications are DENIED and

3   stays VACATED.

4                               FOR THE COURT:
5                               Catherine O’Hagan Wolfe,
6                               Clerk of Court




                                  7